     Case 1:19-cv-01569-DAD-JLT Document 14 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICO ARANZUBIA,                                 No. 1:19-cv-01569-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 13)
13
                                                        ORDER GRANTING RESPONDENT’S
14           v.                                         MOTION TO DISMISS (Doc. No. 12)
15                                                      ORDER DISMISSING PETITION FOR WRIT
                                                        OF HABEAS CORPUS
16
      STEVEN MERLAK,                                    ORDER DIRECTING CLERK OF COURT TO
17                                                      ENTER JUDGMENT AND CLOSE CASE
                         Respondent.
18

19

20          Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2241. The petition claims eligibility for relief under the

22   First Step Act of 2018 (“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (2018). (Doc. No 1.) On

23   June 3, 2020, the assigned magistrate judge issued findings and recommendations recommending

24   that respondent’s motion to dismiss the petition as moot be granted in light of the fact that

25   petitioner had conceded in a separate matter that he had obtained the requested relief under the

26   FSA. (Doc. No. 13.) The findings and recommendations were served upon all parties and

27   contained notice that any objections were to be filed within twenty-one days from the date of

28   service of that order. To date, no party has filed objections. The court notes that the findings and
                                                        1
     Case 1:19-cv-01569-DAD-JLT Document 14 Filed 07/16/20 Page 2 of 2

 1   recommendations served on petitioner were returned to the court by the U.S. Postal Service as

 2   “Undeliverable, Unable to forward” on June 9, 2020, thereby supporting the conclusion that

 3   petitioner has been released from custody.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and proper analysis.

 7          The court notes that in the event a notice of appeal was nonetheless filed in this action, a

 8   certificate of appealability is not required because this is not a final order in a habeas proceeding

 9   in which the detention complained of arises out of process issued by a State court. See Forde v.

10   U.S. Parole Commission, 114 F.3d 878 (9th Cir. 1997).

11          Accordingly, the Court orders as follows:

12          1.      The findings and recommendations, filed June 3, 2020 (Doc. No. 13), are

13   ADOPTED IN FULL;

14          2.      Respondent’s motion to dismiss (Doc. No. 12) is GRANTED;

15          3.      The petition for writ of habeas corpus is DISMISSED; and

16          4.      The Clerk of Court is DIRECTED to ENTER JUDGMENT and close the file.

17          This order terminates the action in its entirety.

18   IT IS SO ORDERED.
19
        Dated:     July 16, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
